Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 3/14/22. Claims 1-3, 5-6, 8-11 and 17-20 are pending, with Claims 17-20 withdrawn (restriction requirement mailed 6/10/21 and discussed in prior office action mailed 12/13/21). 
Regarding the previous drawing objections, these are rendered moot by cancellation of Claims 4, 7, and 12. Therefore the drawings filed 11/9/19 are accepted.
Regarding the previous specification objection, this is rendered moot by the cancellation of Claim 12.
Regarding the previous 112 rejections, these have been overcome by the amendments to the claims.  	

Response to Arguments
Regarding the previous prior art rejections, applicant argues (p. 6-7, under “Remarks”):
Ito fails to disclose this requirement and instead shown only equal cylinder and shaft diameters or, such as in Figure 11, a smaller diameter cylinder with a larger diameter shaft. 
None of the references, alone or in combination, disclose each and every element of independent claim 1 or 10. Accordingly, Applicant submits that independent claims 1 and 10 and their dependents are in condition for allowance.

Applicant’s arguments have been fully considered but are not persuasive. While examiner agrees Ito has been overcome as an anticipatory reference, Ito teaches in another embodiment “The orthogonal cross-sectional areas of the partition chambers may be modified. The orthogonal cross-sectional areas can be squared with the amounts of the hydraulic fluid fed to and discharged from the partition chambers for movement of the piston rod 30. For example, it is possible that the two partition chambers in each of the fluid chambers 20A, 20B have the same orthogonal cross-sectional area, or the first partition chamber 20A1 of the first fluid chamber 20A and the first partition chamber 20B1 of the second fluid chamber 20B have the same orthogonal cross-sectional area. The orthogonal cross-sectional areas of all the partition chambers may be different from one another. The structure of the fluid actuator 10 can be modified such that the partition chambers have the desired orthogonal cross-sectional areas.” (Col. 25, lines 1-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed areas and diameters of Ito to be sized as claimed as taught by Ito’s other embodiment in order to achieve desired cross-sectional areas, to meet different design requirements. Ito is held.
To expedite examination and promote compact prosecution, previously cited Hart is being applied to the amended claim language. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart (US 6981439).
 	Regarding Claim 1,
 	A hydraulic actuator, comprising: 
 	a lower cylinder (for 104b, ex. Fig. 1) comprising a lower cylinder extension area and a lower cylinder retraction area;  
an upper cylinder (for 104a) comprising an upper cylinder extension area and an upper cylinder retraction area; and 
 	an actuator shaft, comprising: 
 	a lower cylinder piston (104b) disposed in the lower cylinder; 
 	an upper cylinder piston (104a) disposed in the upper cylinder; 
 	a lower shaft (between 104a and 104b) connecting the lower cylinder piston to the upper cylinder piston; and 
 	an upper shaft (from 104a to left, ex. Fig. 1) extending from the upper cylinder piston and at least partially externally from the upper cylinder
  	wherein at least one of (1) a diameter of the upper cylinder is larger than a diameter of the lower cylinder and a diameter of the upper shaft is larger than a diameter of the lower shaft (ex. Fig. 1).  
Regarding Claim 2,
The hydraulic actuator of claim 1, wherein a diameter of upper cylinder is larger than the diameter of the lower cylinder (ex. Fig. 1).  
Regarding Claim 10,
An aircraft, comprising: 
a hydraulic control system, comprising: 
a lower hydraulic control valve (140b, ex. Fig. 1); 
an upper hydraulic control valve (140a); and 
a hydraulic actuator, comprising: 
a lower cylinder (for 104b) comprising a lower cylinder extension area and a lower cylinder retraction area, the lower cylinder being controlled by the lower hydraulic control valve; 
an upper cylinder (for 104a) comprising an upper cylinder extension area and an upper cylinder retraction area, the upper cylinder being controlled by the upper hydraulic control valve; and   
an actuator shaft, comprising: 
a lower cylinder piston (104b) disposed in the lower cylinder; 
an upper cylinder piston (104a) disposed in the upper cylinder;
a lower shaft (between 104a and 104b) connecting the lower cylinder piston to the upper cylinder piston (ex. Fig. 1);
an upper shaft (from 104a to left, ex. Fig. 1) extending from the upper cylinder piston and at least partially externally from the upper cylinder 
wherein at least one of (1) a diameter of the upper cylinder is larger than a diameter of the lower cylinder and a diameter of the upper shaft is larger than a diameter of the lower shaft (ex. Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hart.
Regarding Claim 3, Hart in one embodiment teaches the invention substantially as claimed except for
The hydraulic actuator of claim 2, wherein the lower cylinder extension area is equal to the upper cylinder extension area.  
However Hart teaches in another embodiment “With continued reference to FIG. 8, the areas on the extend 818a, 818b and retract 817a, 817b sides of the pistons, acted on by extend 812a, 812b and retract control chambers 813a, 813b, respectively, may be different and designed as required. For example, the extend and retract piston areas may be designed to meet both specification stall load and envelope requirements. In certain embodiments, the first piston area may be designed as slightly unequal and/or fully unequal. For example, the first piston may have a extend area of 1.554 in.sup.2 (1002.8 mm.sup.2) and a retract area of 1.063 in.sup.2 (685.9 mm.sup.2) with the corresponding second piston having an extend area of 1.604 in.sup.2 (1034.7 mm.sup.2) and a retract area of 1.410 in.sup.2 (909.9 mm.sup.2). In certain embodiments, the piston areas may be equal or substantially equal to minimize bias forces tending to move the corresponding piston within the corresponding cylinder chamber.” (Col. 11, lines 42-57). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the areas of Hart to be equal as taught by Hart’s other embodiment in order to meet different design requirements, including to minimize bias forces tending to move the corresponding piston within the corresponding cylinder chamber.
Regarding Claims 5 and 6, Hart in one embodiment teaches the invention substantially as claimed except for
The hydraulic actuator of claim 1, wherein a diameter of upper cylinder is smaller than a diameter of the lower cylinder,
The hydraulic actuator of claim 5, wherein a difference between the lower cylinder extension area and the lower cylinder retraction area is equal to the upper cylinder extension area.  
However Hart teaches in another embodiment “With continued reference to FIG. 8, the areas on the extend 818a, 818b and retract 817a, 817b sides of the pistons, acted on by extend 812a, 812b and retract control chambers 813a, 813b, respectively, may be different and designed as required. For example, the extend and retract piston areas may be designed to meet both specification stall load and envelope requirements. In certain embodiments, the first piston area may be designed as slightly unequal and/or fully unequal. For example, the first piston may have a extend area of 1.554 in.sup.2 (1002.8 mm.sup.2) and a retract area of 1.063 in.sup.2 (685.9 mm.sup.2) with the corresponding second piston having an extend area of 1.604 in.sup.2 (1034.7 mm.sup.2) and a retract area of 1.410 in.sup.2 (909.9 mm.sup.2). In certain embodiments, the piston areas may be equal or substantially equal to minimize bias forces tending to move the corresponding piston within the corresponding cylinder chamber.” (Col. 11, lines 42-57). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the areas and cylinders of Hart to be as claimed as taught by Hart’s other embodiment in order to meet different design requirements, including to minimize bias forces tending to move the corresponding piston within the corresponding cylinder chamber.
Regarding Claim 11, Hart in one embodiment teaches the invention substantially as claimed except for
The aircraft of claim 10, wherein at least one of (1) the lower cylinder extension area is equal to the upper cylinder extension area and (2) a difference between the lower cylinder extension area and the lower cylinder retraction area is equal to the upper cylinder extension area.
However Hart teaches in another embodiment “With continued reference to FIG. 8, the areas on the extend 818a, 818b and retract 817a, 817b sides of the pistons, acted on by extend 812a, 812b and retract control chambers 813a, 813b, respectively, may be different and designed as required. For example, the extend and retract piston areas may be designed to meet both specification stall load and envelope requirements. In certain embodiments, the first piston area may be designed as slightly unequal and/or fully unequal. For example, the first piston may have a extend area of 1.554 in.sup.2 (1002.8 mm.sup.2) and a retract area of 1.063 in.sup.2 (685.9 mm.sup.2) with the corresponding second piston having an extend area of 1.604 in.sup.2 (1034.7 mm.sup.2) and a retract area of 1.410 in.sup.2 (909.9 mm.sup.2). In certain embodiments, the piston areas may be equal or substantially equal to minimize bias forces tending to move the corresponding piston within the corresponding cylinder chamber.” (Col. 11, lines 42-57). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the areas of Hart to be equal as taught by Hart’s other embodiment in order to meet different design requirements, including to minimize bias forces tending to move the corresponding piston within the corresponding cylinder chamber.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Ito.
Regarding Claims 8 and 9, Hart teaches the invention substantially as claimed except for
The hydraulic actuator of claim 1, wherein the actuator shaft comprises an aperture disposed through the lower cylinder piston and at least partially through the lower shaft to receive a position sensor,
wherein the hydraulic actuator comprises a balance tube that isolates the position sensor from fluid in the lower cylinder.  
Hart also discloses the possibility of using feedback (ex. Col. 14, lines 34-38).
Ito teaches
for a hydraulic actuator,
wherein the actuator shaft comprises an aperture (Fig. 1; Col. 9, lines 3-15) disposed through the lower cylinder piston and at least partially through the lower shaft to receive a position sensor (73),
wherein the hydraulic actuator comprises a balance tube (ex. 72) that isolates the position sensor from fluid in the lower cylinder.
Since both references are directed to hydraulic actuators, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic actuator of Hart to include a position sensor setup as taught by Ito in order to provide feedback for the shaft and piston position.


Claims 1, 2, 3, 5-10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 11149761).
 	Regarding Claim 1, Ito teaches
 A hydraulic actuator, comprising: 
a lower cylinder (with 20a; Figs. 1-11) comprising a lower cylinder extension area (20a1) and a lower cylinder retraction area (20a2); 
an upper cylinder (with 20b) comprising an upper cylinder extension area (20b1) and an upper cylinder retraction area (20b2); and 
an actuator shaft (with 30, 40, 50), comprising: 
a lower cylinder piston (with 46) disposed in the lower cylinder; 
an upper cylinder piston (with 52) disposed in the upper cylinder; 
a lower shaft (with 42) connecting the lower cylinder piston to the upper cylinder piston; and 
an upper shaft extending (either with 44 or with 51) from the upper cylinder piston and at least partially externally from the upper cylinder.
Ito does not teach
  	wherein at least one of (1) a diameter of the upper cylinder is larger than a diameter of the lower cylinder and a diameter of the upper shaft is larger than a diameter of the lower shaft and (2) a diameter of the upper cylinder is smaller than a diameter of the lower cylinder and a diameter of the upper shaft is smaller than a diameter of the lower shaft.  
However Ito teaches in another embodiment “The orthogonal cross-sectional areas of the partition chambers may be modified. The orthogonal cross-sectional areas can be squared with the amounts of the hydraulic fluid fed to and discharged from the partition chambers for movement of the piston rod 30. For example, it is possible that the two partition chambers in each of the fluid chambers 20A, 20B have the same orthogonal cross-sectional area, or the first partition chamber 20A1 of the first fluid chamber 20A and the first partition chamber 20B1 of the second fluid chamber 20B have the same orthogonal cross-sectional area. The orthogonal cross-sectional areas of all the partition chambers may be different from one another. The structure of the fluid actuator 10 can be modified such that the partition chambers have the desired orthogonal cross-sectional areas.” (Col. 25, lines 1-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed areas and diameters of Ito to be sized as claimed as taught by Ito’s other embodiment in order to achieve desired cross-sectional areas, to meet different design requirements.
Regarding Claim 2, Ito teaches the invention substantially as claimed except for
The hydraulic actuator of claim 1, wherein a diameter of upper cylinder is larger than the diameter of the lower cylinder.  
However Ito teaches in another embodiment “The orthogonal cross-sectional areas of the partition chambers may be modified. The orthogonal cross-sectional areas can be squared with the amounts of the hydraulic fluid fed to and discharged from the partition chambers for movement of the piston rod 30. For example, it is possible that the two partition chambers in each of the fluid chambers 20A, 20B have the same orthogonal cross-sectional area, or the first partition chamber 20A1 of the first fluid chamber 20A and the first partition chamber 20B1 of the second fluid chamber 20B have the same orthogonal cross-sectional area. The orthogonal cross-sectional areas of all the partition chambers may be different from one another. The structure of the fluid actuator 10 can be modified such that the partition chambers have the desired orthogonal cross-sectional areas.” (Col. 25, lines 1-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed areas and diameters of Ito to be sized as claimed as taught by Ito’s other embodiment in order to achieve desired cross-sectional areas, to meet different design requirements.
Regarding Claim 3, Ito teaches the invention substantially as claimed except for
The hydraulic actuator of claim 2, wherein the lower cylinder extension area is equal to the upper cylinder extension area.  
However Ito teaches in another embodiment “The orthogonal cross-sectional areas of the partition chambers may be modified. The orthogonal cross-sectional areas can be squared with the amounts of the hydraulic fluid fed to and discharged from the partition chambers for movement of the piston rod 30. For example, it is possible that the two partition chambers in each of the fluid chambers 20A, 20B have the same orthogonal cross-sectional area, or the first partition chamber 20A1 of the first fluid chamber 20A and the first partition chamber 20B1 of the second fluid chamber 20B have the same orthogonal cross-sectional area. The orthogonal cross-sectional areas of all the partition chambers may be different from one another. The structure of the fluid actuator 10 can be modified such that the partition chambers have the desired orthogonal cross-sectional areas.” (Col. 25, lines 1-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed areas and diameters of Ito to be sized as claimed as taught by Ito’s other embodiment in order to achieve desired cross-sectional areas, to meet different design requirements.
Regarding Claim 5, Ito teaches the invention substantially as claimed except for
The hydraulic actuator of claim 1, wherein a diameter of upper cylinder is smaller than a diameter of the lower cylinder.  
However Ito teaches in another embodiment “The orthogonal cross-sectional areas of the partition chambers may be modified. The orthogonal cross-sectional areas can be squared with the amounts of the hydraulic fluid fed to and discharged from the partition chambers for movement of the piston rod 30. For example, it is possible that the two partition chambers in each of the fluid chambers 20A, 20B have the same orthogonal cross-sectional area, or the first partition chamber 20A1 of the first fluid chamber 20A and the first partition chamber 20B1 of the second fluid chamber 20B have the same orthogonal cross-sectional area. The orthogonal cross-sectional areas of all the partition chambers may be different from one another. The structure of the fluid actuator 10 can be modified such that the partition chambers have the desired orthogonal cross-sectional areas.” (Col. 25, lines 1-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed areas and diameters of Ito to be sized as claimed as taught by Ito’s other embodiment in order to achieve desired cross-sectional areas, to meet different design requirements.
Regarding Claim 6, Ito teaches the invention substantially as claimed except for
The hydraulic actuator of claim 5, wherein a difference between the lower cylinder extension area and the lower cylinder retraction area is equal to the upper cylinder extension area.  
However Ito teaches in another embodiment “The orthogonal cross-sectional areas of the partition chambers may be modified. The orthogonal cross-sectional areas can be squared with the amounts of the hydraulic fluid fed to and discharged from the partition chambers for movement of the piston rod 30. For example, it is possible that the two partition chambers in each of the fluid chambers 20A, 20B have the same orthogonal cross-sectional area, or the first partition chamber 20A1 of the first fluid chamber 20A and the first partition chamber 20B1 of the second fluid chamber 20B have the same orthogonal cross-sectional area. The orthogonal cross-sectional areas of all the partition chambers may be different from one another. The structure of the fluid actuator 10 can be modified such that the partition chambers have the desired orthogonal cross-sectional areas.” (Col. 25, lines 1-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed areas and diameters of Ito to be sized as claimed as taught by Ito’s other embodiment in order to achieve desired cross-sectional areas, to meet different design requirements.
Regarding Claim 8,
wherein the actuator shaft comprises an aperture (Fig. 1; Col. 9, lines 3-15) disposed through the lower cylinder piston and at least partially through the lower shaft to receive a position sensor (73).
Regarding Claim 9,
wherein the hydraulic actuator comprises a balance tube (ex. 72) that isolates the position sensor from fluid in the lower cylinder.
Regarding Claim 10,
An aircraft, comprising: 
a hydraulic control system, comprising: 
a lower hydraulic control valve (126); 
an upper hydraulic control valve (226); and 
a hydraulic actuator, comprising: 
a lower cylinder (with 20a; Figs. 1-11) comprising a lower cylinder extension area (20a1) and a lower cylinder retraction area (20a2), the lower cylinder being controlled by the lower hydraulic control valve (ex. Figs. 2-9);
an upper cylinder (with 20b) comprising an upper cylinder extension area (20b1) and an upper cylinder retraction area (20b2), the upper cylinder being controlled by the upper hydraulic control valve (ex. Figs. 2-9); and 
an actuator shaft (with 30, 40, 50), comprising: 
a lower cylinder piston (with 46) disposed in the lower cylinder; 
an upper cylinder piston (with 52) disposed in the upper cylinder; 
a lower shaft (with 42) connecting the lower cylinder piston to the upper cylinder piston; and 
an upper shaft extending (either with 44 or with 51) from the upper cylinder piston and at least partially externally from the upper cylinder.
Ito does not teach
wherein at least one of (1) a diameter of the upper cylinder is larger than a diameter of the lower cylinder and a diameter of the upper shaft is larger than a diameter of the lower shaft and (2) a diameter of the upper cylinder is smaller than a diameter of the lower cylinder and a diameter of the upper shaft is smaller than a diameter of the lower shaft.  
However Ito teaches in another embodiment “The orthogonal cross-sectional areas of the partition chambers may be modified. The orthogonal cross-sectional areas can be squared with the amounts of the hydraulic fluid fed to and discharged from the partition chambers for movement of the piston rod 30. For example, it is possible that the two partition chambers in each of the fluid chambers 20A, 20B have the same orthogonal cross-sectional area, or the first partition chamber 20A1 of the first fluid chamber 20A and the first partition chamber 20B1 of the second fluid chamber 20B have the same orthogonal cross-sectional area. The orthogonal cross-sectional areas of all the partition chambers may be different from one another. The structure of the fluid actuator 10 can be modified such that the partition chambers have the desired orthogonal cross-sectional areas.” (Col. 25, lines 1-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed areas and diameters of Ito to be sized as claimed as taught by Ito’s other embodiment in order to achieve desired cross-sectional areas, to meet different design requirements.
Regarding Claim 11, Ito teaches the invention substantially as claimed except for
The aircraft of claim 10, wherein at least one of (1) the lower cylinder extension area is equal to the upper cylinder extension area and (2) a difference between the lower cylinder extension area and the lower cylinder retraction area is equal to the upper cylinder extension area.
However Ito teaches in another embodiment “The orthogonal cross-sectional areas of the partition chambers may be modified. The orthogonal cross-sectional areas can be squared with the amounts of the hydraulic fluid fed to and discharged from the partition chambers for movement of the piston rod 30. For example, it is possible that the two partition chambers in each of the fluid chambers 20A, 20B have the same orthogonal cross-sectional area, or the first partition chamber 20A1 of the first fluid chamber 20A and the first partition chamber 20B1 of the second fluid chamber 20B have the same orthogonal cross-sectional area. The orthogonal cross-sectional areas of all the partition chambers may be different from one another. The structure of the fluid actuator 10 can be modified such that the partition chambers have the desired orthogonal cross-sectional areas.” (Col. 25, lines 1-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed areas and diameters of Ito to be sized as claimed as taught by Ito’s other embodiment in order to achieve desired cross-sectional areas, to meet different design requirements.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        July 25, 2022